Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The combination of prior-art do not teach “analyzing, by the computing device, the modified diagram image using the computer-implemented image object detection to determine that the modified diagram image includes at least one image of a pattern from the template images of patterns based on matching an image of a pattern of graphical notations in the modified diagram image with at least one image of a pattern of graphical notations in the template images of patterns; and
generating, by the computing device, a report including characteristics of the at least one image of a pattern;
wherein the digital data product comprises program code, the store of template images comprises software design patterns, and the analyzing the modified diagram image using the computer-implemented image object detection utilizes edge matching techniques to detect edges in the modified diagram image and match the edges of the modified diagram image with edges of the at least one image of a pattern from the software design patterns”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jorie Stroup on 5/6/2022. The application has been amended as follows: 

Please amend the claims according to the attached PDF document (“Amendment16703041.pdf”).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191